Citation Nr: 0730187	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-37 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's son




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the veteran's death. 

The appellant testified before the Board sitting at the RO in 
February 2007.  A transcript of the hearing is associated 
with the claims file. 


FINDINGS OF FACT

1.  The veteran served in the U.S. Army in the Republic of 
Vietnam in 1968.  

2.  The veteran was diagnosed with type II diabetes mellitus 
prior to this death. 

3.  The veteran died on August [redacted], 2002.  The cause of death 
listed on the death certificate as amended was cardiogenic 
shock due to myocardial infarction as a consequence of 
atherosclerotic cardiovascular disease and diabetes mellitus.  





CONCLUSION OF LAW

The criteria for service connection for the cause of death 
have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for 
type II diabetes mellitus and determines that the disease was 
a contributing cause of death.  This represents a complete 
grant of the benefit sought on appeal.  Thus, no discussion 
of VA's duties to notify and assist is required.  

The appellant contends that the veteran served in the 
Republic of Vietnam, that he was diagnosed with type II 
diabetes mellitus at age 40, and that the disease contributed 
to the cause of his death.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In addition, a veteran who served in the Republic of Vietnam 
between January 9, 1962, and May 7, 1975, is presumed to have 
been exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) 
(iii).  Service connection based on herbicide exposure will 
be presumed for certain specified diseases that become 
manifest to a compensable degree within a specified period of 
time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a) (6), 3.309(e).

Type II diabetes mellitus is among those diseases associated 
with herbicide exposure for purposes of the presumption.  
There is no specified period for this disease to manifest.  
38 U.S.C.A. § 1116(a) (2); 38 C.F.R. § 3.309(e).

A service-connected disability may be either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  It is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.
38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c) (2), (3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312 (c) 
(4).  

Service medical records showed no symptoms, diagnoses, or 
treatment for cardiovascular diseases or diabetes in service.  
Service personnel records showed that the veteran served as 
an amphibious craft operator in the U.S. Army with one year 
of service in the Pacific area. The veteran was awarded the 
Vietnam Service Medal.  Service medical records showed that 
the veteran received prophylactic treatment for malaria 
during service in the Republic of Vietnam in 1968.  
Therefore, the Board concludes that the veteran did perform 
service in the Republic of Vietnam during the period when 
herbicides were in use and exposure is presumed. 

The file contains no clinical records of the veteran's post-
service medical care other than an August 2002 private 
hospital summary by the veteran's primary care physician 
covering the four days of care prior to his death.  There was 
no diagnostic testing for diabetes; however, the physician 
listed severe diabetes mellitus as a diagnosed disease at the 
time of death.  

In an undated letter, a private physician stated that she 
examined the veteran in October 1998.  She noted that the 
veteran had received this diagnosis in 1989 but did not note 
the source of the information.  In letters in January 2005 
and May 2006, another private physician also stated that the 
veteran had been diagnosed and treated for diabetes mellitus.  
In a May 2005 letter, the primary care physician restated 
that the veteran's diabetes was significant at the time of 
his death.  Even though no clinical records have been 
recovered, the Board concludes that the great weight of 
medical evidence showed that the veteran had diagnosed 
diabetes mellitus.  From the physicians' notations of 
prescribed medication and description of "severe," the 
Board concludes that the veteran's symptoms and treatment 
satisfied the minimum criteria for a compensable rating.  
38 C.F.R. § 4.120, Diagnostic Code 7913 (2002).  Because 
exposure to herbicides is presumed, and because an 
association between exposure and diabetes has been 
established, service connection is warranted. 

 The August 2002 death certificate, as amended, lists 
diabetes mellitus as an underlying cause for the veteran's 
death.  In letters in May 2005 and in May 2006, two 
physicians who treated the veteran stated that diabetes 
mellitus contributed to the veteran's death.  One physician 
specifically stated that diabetes contributed to the 
veteran's coronary disease and myocardial infarction that 
were listed on the death certificate as primary causes of 
death.  

Therefore, the Board concludes that the weight of competent 
medical evidence demonstrates that the veteran's service-
connected diabetes mellitus was a contributory cause of 
death.  






ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


